DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 and 17-24 of the after-final claim set received 11/12/2021 are pending.  Claims 8-16 are canceled.
Allowable Subject Matter
Claims 1-7 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the intervening and independent claim limitations:
Regarding Claim 1, “further comprising a plurality of outlet flow control apertures that are disposed proximate an outlet of the scroll cooling passage and that are spaced apart and arranged in a circumferential direction about the longitudinal axis; wherein the plurality of outlet flow control apertures are operable to meter the flow through the scroll cooling passage.”
Regarding Claim 17, “wherein the interior scroll flow path includes an inlet and an outlet; wherein the scroll includes a peripheral wall that is continuous from the inlet to the outlet and that is a barrier separating the scroll cooling passage from the interior scroll flow path; and wherein the scroll baffle is continuous from the inlet to the outlet.”
Regarding Claim 21, “wherein the scroll cooling passage has a generally toroidal shape with an inner diameter area and an outer diameter area, the scroll cooling passage directing flow in a toroidal direction about the scroll from the inner diameter area, toward the outer diameter area, and back toward the inner diameter area.”
Claims 2-7, 18-20, and 22-24 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/R.D.F/	/GERALD L SUNG/                                                                                 Primary Examiner, Art Unit 3741                                                                                                                      Examiner, Art Unit 3741